Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 121 are objected to under 37 CFR 1.75 as being a substantial duplicate of claim. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 35, 111, 114-126 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kagler et al (10,351,865)
Regarding claims 35 and 118 Kagler discloses
 	Treating cancer in a patient comprising administering a gene modulating therapy, wherein at least one gene that is transcribed in an ailing tissue of the patient is correlated with the abundance of at least one cancer regulating tRF that is transcribed in the ailing tissue (note abstract and col. 6 lines 39-46, cites mRNA transcribed)

Regarding claim 111 Kagler discloses
 	First collecting an ailing tissue sample from said patient and determining the correlation between the at least one gene and the at least one tRF (note col. 6 lines 30-35)

Regarding claims 114, 120 and 121 Kagler discloses,
 	Wherein the tRF/mRNA and the gene are positively correlated (note col. 5 lines 45-50).

Regarding claim 115 Kagler discloses,
 	Wherein the tRF and the gene are negatively correlated (note col. 5 lines 45-50).

Regarding claims 116, 122 and 123 Kagler discloses 
 	Determining the abundance of the tRF/mRNA in the ailing tissue (note col. 5 lines 60-65, cites organism disease).

Regarding claim 117 Kagler discloses,
 	Determining the abundance of the gene in the ailing tissue (note col. 6 lines 10-15, affect behavior of cells).

Regarding claim 124 Kagler discloses,
 	Computing an average negative correlations (A) for each tRF that exceed a threshold (7) in the ailing tissue (note col. 7 lines 30-40).

 Regarding claim 125 Kagler discloses,
  	Determining whether the average negative correlations (A) for each tRF is equal to or less than a second threshold (t) in the ailing tissue (note col. 7 lines 30-40).

Regarding claim 126 Kagler discloses,
 	Wherein the at least one tRF is selected from the tRFs that were determined to have an average negative correlation (A) equal to or less than the second threshold (t) (note col. 7 lines 30-40).


Allowable Subject Matter
Claims 36, 65, 112, 113, 127-131 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter for dependent claims 36, 65, 127 and 129.
Regarding claims 36 and 127 prior art could not be found for wherein the ailing tissue and tRF transcribed in the ailing tissue is selected from the group comprising the list of groups cited in the claim.  These features in combination with other features could not be found in the prior art.  Claims 112 and 128 depend on claims 36 and 127, respectively.  Therefore are also objected.

Regarding claims 64 and 129 prior art could not be found for wherein the ailing tissue is ACC (Adrenocortical carcinoma), and the gene is selected from the group consisting of the list of groups cited in the claim.  These features in combination with other features could not be found in the prior art.  Claims 113, 130 and 131 depend on claims 65 and 129.  Therefore are also objected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY M DESIRE whose telephone number is (571)272-7449. The examiner can normally be reached Monday-Friday 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





G.D.
June 17, 2022
/GREGORY M DESIRE/Primary Examiner, Art Unit 2664